2.	Applicant’s election of the species in which (A) is insulin, and (B) is FcFn-binding materials, in the reply filed on August 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the response, Applicant indicated that claims 5, 8-11, and 13 did not read on the elected species.  However, claims 8-11 are drawn to conjugates in which X is an insulin analogue; and insulin analogues will be examined together with insulin per se.  Accordingly, claims 8-11 are also deemed to be drawn to the elected species.
Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.
3.	The Sequence Listing filed August 2, 2019 is approved.
4.	Claim 4 is objected to because of the following informalities:  At claim 4, page 4 of the preliminary amendment filed August 2, 2019, line 9, “enkephalin” is misspelled.  At claim 4, page 4 of the preliminary amendment, line 10, “thymosin” is misspelled.  At claim 4, page 5 of the preliminary amendment, line 16, the comma after “receptors” should be changed to a semi-colon, so as to be consistent with the punctuation used elsewhere in the claim to separate the different species.  Appropriate correction is required.
5.	Examiner’s note on claim interpretation:  At claim 2, line 3, the phrase “which is polyethylene glycol having a size of 3.4 kDa” is interpreted as defining the linker in the conjugate which is used to compare the in vivo half-life of the claimed conjugates.  Note that a 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-4, 6, 7, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinds et al (U.S. Patent No. 9,040,664).  Hinds et al teach insulin conjugated to poly(ethylene glycol) at residue PheB1 of the insulin.  The poly(ethylene glycol) can have a molecular weight ranging from 500 to 50,000 Da, e.g., 5000 Da.  Conjugation results in increased circulation half-life of the insulin.  See, e.g., the Abstract; column 2, lines 36-50; column 3, lines 2-4; column 6, lines 24-25; column 7, lines 1-6; and Example 5.  The first one to sixty eight ethylene oxide units (having a molecular weight ranging from 44 to 2992 Da) of the poly(ethylene glycol) attached to the insulin correspond to L of Inventors’ Formula I, and the remaining ethylene oxide units correspond to F of Inventors’ Formula I in which F is a polymer capable of increasing in vivo half-life of the insulin.  As discussed in Hinds et al, poly(ethylene glycol) is capable of increasing in vivo half-life of the protein to which it is attached.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 
JRussel
September 18, 2021